Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Roberts on 1/6/2022.

The application has been amended as follows: 

In claim 21 lines 1-2 delete “or essential component”.

In claim 21 line 4 delete “and” and insert --- , ---.

In claim 21 line 5 delete “or a soluble” and insert --- and does not have a soluble silica ---.

In claim 21 last line after “surface” insert --- , and wherein the yeast cell delivery vehicle sequesters the oil from a surrounding environment until the yeast cell delivery vehicle is ingested by larvae of the pest insect ---.

Cancel claim 32. 

In claim 34 line 5 delete “any”.

In claim 34 line 5 delete “or” and insert --- and ---.

In claim 34 line 5 after “compounds” insert --- thereof ---.

In claim 33 line 2 delete “1” and insert --- 21 ---.

In claim 34 line 6 after “capsule” insert --- , wherein the capsule does not have a soluble silica coating, and wherein the yeast cell delivery vehicle sequesters the oil from a surrounding environment until the yeast cell delivery vehicle is ingested by larvae of the pest insect ---.

In claim 37 line 2 delete “a” and insert --- the ---.

In claim 38 line 1 after “wherein” insert --- said ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the instant yeast capsule whereby its content is only released upon consumption by larvae of the pest insect as is recited in the instant claims. Abrey of record teaches a porous yeast capsule of essential oil indicating that its content can be released in an environment prior to consumption by insects/pests. Abrey does not mention larvae. The Double Patent Rejection of record is withdrawn since instant claims do not recite a soluble silica coating as is required in the USPN 10555519 claims. The instant claims recite the yeast cell delivery vehicle sequesters the oil from the surrounding environment until the yeast cell delivery vehicle is ingested by larvae of the pest insect which is not recited in the USPN 10555519 claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616